Exhibit 10.10

 

MOMENTA PHARMACEUTICALS, INC.

 

2004 STOCK INCENTIVE PLAN

 

(as amended May 26, 2005)

 

1.                                       Purpose

 

The purpose of this 2004 Stock Incentive Plan (the “Plan”) of Momenta
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
their interests with those of the Company’s stockholders.  Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.                                       Eligibility

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, restricted stock awards, stock appreciation
rights and other stock-based awards (each, an “Award”) under the Plan.  Each
person who receives an Award under the Plan is deemed a “Participant”.

 

3.                                       Administration and Delegation

 

(a)          Administration by Board of Directors.  The Plan will be
administered by the Board.  The Board shall have authority to grant Awards and
to adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable.  The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency.  All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award.  No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.

 

(b)         Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”).  All references
in the Plan to the “Board” shall mean the Board or a Committee of the Board or
the officers referred to in Section 3(c) to the

 

--------------------------------------------------------------------------------


 

extent that the Board’s powers or authority under the Plan have been delegated
to such Committee or officers.

 

(c)          Delegation to Officers.  To the extent permitted by applicable law,
the Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).

 

4.                                       Stock Available for Awards

 

(a)          Number of Shares.  Subject to adjustment under Section 10, Awards
may be made under the Plan for up to the number of shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), that is equal to
the sum of:

 


(1)                                  3,948,785 SHARES OF COMMON STOCK; PLUS

 


(2)                                  AN ANNUAL INCREASE TO BE ADDED ON THE FIRST
DAY OF EACH OF THE COMPANY’S FISCAL YEARS DURING THE PERIOD BEGINNING IN FISCAL
YEAR 2005 AND ENDING ON THE SECOND DAY OF FISCAL YEAR 2013 EQUAL TO THE LOWEST
OF (I) 1,974,393 SHARES OF COMMON STOCK, (II) 5% OF THE OUTSTANDING SHARES ON
SUCH DATE AND (III) AN AMOUNT DETERMINED BY THE BOARD.

 

Notwithstanding clause (2) above, in no event shall the number of shares
available under this Plan be increased as set forth in clause (2) to the extent
such increase, in addition to any other increases proposed by the Board in the
number of shares available for issuance under all other employee or director
stock plans, including, without limitation, employee stock purchase plans, would
result in the total number of shares then available for issuance under all
employee and director stock plans exceeding 25% of the outstanding shares of the
Company on the first day of the applicable fiscal year.

 

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan, subject, however, in the case of Incentive Stock Options, to any
limitations under the Code.  Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.

 

(b)         Per-Participant Limit.  Subject to adjustment under Section 10, for
Awards granted after the Common Stock is registered under the Exchange Act, the
maximum number of shares

 

2

--------------------------------------------------------------------------------


 

of Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 512,000 per calendar year.  The per-Participant limit
described in this Section 4(b) shall be construed and applied consistently with
Section 162(m) of the Code (“Section 162(m)”).

 

5.                                       Stock Options

 

(a)          General.  The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.  An Option which is not intended to be an Incentive
Stock Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

 

(b)         Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Momenta
Pharmaceuticals, Inc., any of Momenta Pharmaceutical Inc.’s present or future
parent or subsidiary corporations as defined in Sections 424(e) or (f) of the
Code, and any other entities the employees of which are eligible to receive
Incentive Stock Options under the Code, and shall be subject to and shall be
construed consistently with the requirements of Section 422 of the Code.  The
Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or for any action taken by the Board pursuant to
Section 11(f), including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.

 

(c)          Exercise Price.  The Board shall establish the exercise price of
each Option and specify such exercise price in the applicable option agreement.

 

(d)         Duration of Options.  Each Option shall be exercisable at such times
and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of 10 years.

 

(e)          Exercise of Option.  Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised.

 

(f)            Payment Upon Exercise.  Common Stock purchased upon the exercise
of an Option granted under the Plan shall be paid for as follows:

 


(1)                                  IN CASH OR BY CHECK, PAYABLE TO THE ORDER
OF THE COMPANY;

 


(2)                                  EXCEPT AS THE BOARD MAY OTHERWISE PROVIDE
IN AN OPTION AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL
UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY
SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR
(II) DELIVERY BY THE PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND
UNCONDITIONAL INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE
COMPANY CASH OR A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED
TAX WITHHOLDING;

 

3

--------------------------------------------------------------------------------


 


(3)                                  WHEN THE COMMON STOCK IS REGISTERED UNDER
THE EXCHANGE ACT, BY DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT
VALUED AT THEIR FAIR MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY)
THE BOARD (“FAIR MARKET VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN
PERMITTED UNDER APPLICABLE LAW, (II) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY
FROM THE COMPANY, WAS OWNED BY THE PARTICIPANT AT LEAST SIX MONTHS PRIOR TO SUCH
DELIVERY AND (III) SUCH COMMON STOCK IS NOT SUBJECT TO ANY REPURCHASE,
FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS;

 


(4)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND BY THE BOARD, BY (I) DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE
COMPANY ON TERMS DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL
CONSIDERATION AS THE BOARD MAY DETERMINE; OR

 


(5)                                  BY ANY COMBINATION OF THE ABOVE PERMITTED
FORMS OF PAYMENT.

 

(g)         Substitute Options.  In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Options in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof.  Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.

 

6.                                       Director Options.

 

(a)          Initial Grant.  Upon the commencement of service on the Board by
any individual who is not then an employee of the Company or any subsidiary of
the Company, the Company shall grant to such person a Nonstatutory Stock Option
to purchase no more than 38,400 shares of Common Stock (subject to adjustment
under Section 10).

 

(b)         Annual Grant.  Subject to an annual evaluation, which evaluation
shall be overseen by the Corporation’s Nominating and Corporate Governance
Committee, on the date of each annual meeting of stockholders of the Company,
the Company shall grant to each member of the Board of Directors of the Company
who is both serving as a director of the Company immediately prior to and
immediately following such annual meeting and who is not then an employee of the
Company or any of its subsidiaries, a Nonstatutory Stock Option to purchase no
more than 19,200 shares of Common Stock (subject to adjustment under
Section 10); provided, however, that a director shall not be eligible to receive
an option grant under this Section 6(b) until such director has served on the
Board for at least six months.

 

(c)          Terms of Director Options.  Options granted under this Section 6
shall (i) have an exercise price equal to the last reported sale price of the
Common Stock on The Nasdaq Stock Market or the national securities exchange on
which the Common Stock is then traded on the trading date immediately prior to
the date of grant (and if the Common Stock is not then traded on The Nasdaq
Stock Market or a national securities exchange, the fair market value of the
Common Stock on such date as determined by the Board), (ii) be exercisable at
such times as the Board may specify in the applicable option agreement;
provided, however, that no option will be granted to a non-employee director for
a term in excess of 10 years and (iii) contain such other terms and conditions
as the Board shall determine.

 

4

--------------------------------------------------------------------------------


 

7.                                       Stock Appreciation Rights.

 

(a)          Nature of Stock Appreciation Rights. A Stock Appreciation Right, or
SAR, is an Award entitling the holder on exercise to receive an amount in cash
or Common Stock or a combination thereof (such form to be determined by the
Board) determined in whole or in part by reference to appreciation, from and
after the date of grant, in the fair market value of a share of Common Stock. 
SARs may be based solely on appreciation in the fair market value of Common
Stock or on a comparison of such appreciation with some other measure of market
growth such as (but not limited to) appreciation in a recognized market index. 
The date as of which such appreciation or other measure is determined shall be
the exercise date unless another date is specified by the Board in the SAR
Award.

 

(b)         Grants.  Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

 


(1)                                  RULES APPLICABLE TO TANDEM AWARDS.  WHEN
STOCK APPRECIATION RIGHTS ARE EXPRESSLY GRANTED IN TANDEM WITH OPTIONS, (I) THE
STOCK APPRECIATION RIGHT WILL BE EXERCISABLE ONLY AT SUCH TIME OR TIMES, AND TO
THE EXTENT, THAT THE RELATED OPTION IS EXERCISABLE AND WILL BE EXERCISABLE IN
ACCORDANCE WITH THE PROCEDURE REQUIRED FOR EXERCISE OF THE RELATED OPTION;
(II) THE STOCK APPRECIATION RIGHT WILL TERMINATE AND NO LONGER BE EXERCISABLE
UPON THE TERMINATION OR EXERCISE OF THE RELATED OPTION, EXCEPT THAT A STOCK
APPRECIATION RIGHT GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES
COVERED BY AN OPTION WILL NOT BE REDUCED UNTIL THE NUMBER OF SHARES AS TO WHICH
THE RELATED OPTION HAS BEEN EXERCISED OR HAS TERMINATED EXCEEDS THE NUMBER OF
SHARES NOT COVERED BY THE STOCK APPRECIATION RIGHT; (III) THE OPTION WILL
TERMINATE AND NO LONGER BE EXERCISABLE UPON THE EXERCISE OF THE RELATED STOCK
APPRECIATION RIGHT; AND (IV) THE STOCK APPRECIATION RIGHT WILL BE TRANSFERABLE
ONLY WITH THE RELATED OPTION.

 


(2)                                  EXERCISE OF INDEPENDENT STOCK APPRECIATION
RIGHTS.  A STOCK APPRECIATION RIGHT NOT EXPRESSLY GRANTED IN TANDEM WITH AN
OPTION WILL BECOME EXERCISABLE AT SUCH TIME OR TIMES, AND ON SUCH CONDITIONS, AS
THE BOARD MAY SPECIFY IN THE SAR AWARD.

 

(c)          Exercise.  Any exercise of a Stock Appreciation Right must be in
writing, signed by the proper person and delivered or mailed to the Company,
accompanied by any other documents required by the Board.

 

8.                                       Restricted Stock.

 

(a)          Grants.  The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).

 

(b)         Terms and Conditions.  The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.

 

5

--------------------------------------------------------------------------------


 

(c)          Stock Certificates.  Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee).  At
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or if the Participant has died, to the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”).  In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

 

(d)         Deferred Delivery of Shares.  The Board may, at the time any
Restricted Stock Award is granted, provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant shall instead
receive an instrument evidencing the right to future delivery of Common Stock at
such time or times, and on such conditions, as the Board shall specify.  The
Board may at any time accelerate the time at which delivery of all or any part
of the Common Stock shall take place.

 

9.                                       Other Stock-Based Awards.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future.  Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled.  Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine.  Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto.  At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant’s right to future delivery of
the Common Stock.

 

10.                                 Adjustments for Changes in Common Stock and
Certain Other Events.

 

(a)          Changes in Capitalization.  In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the per-Participant limit set forth in Section 4(b), (iii) the number and
class of securities and exercise price per share of each outstanding Option and
each Option issuable under Section 6, (iv) the repurchase price per share
subject to each outstanding Restricted Stock Award and (v) the share- and
per-share-related provisions of each outstanding Stock Appreciation Right and
Other Stock Unit Award, shall be appropriately adjusted by the Company (or
substituted Awards may be made, if applicable) to the extent determined by the
Board.

 

6

--------------------------------------------------------------------------------


 

(b)         Reorganization Events.

 


(1)                                  DEFINITION.  A “REORGANIZATION EVENT” SHALL
MEAN:  (A) ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER
ENTITY AS A RESULT OF WHICH ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED
INTO OR EXCHANGED FOR THE RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY,
(B) ANY EXCHANGE OF ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH, SECURITIES
OR OTHER PROPERTY PURSUANT TO A SHARE EXCHANGE TRANSACTION OR (C) ANY
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(2)                                  CONSEQUENCES OF A REORGANIZATION EVENT ON
AWARDS OTHER THAN RESTRICTED STOCK AWARDS.  IN CONNECTION WITH A REORGANIZATION
EVENT, THE BOARD SHALL TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS AS TO ALL
OR ANY OUTSTANDING AWARDS ON SUCH TERMS AS THE BOARD DETERMINES:  (I) PROVIDE
THAT AWARDS SHALL BE ASSUMED, OR SUBSTANTIALLY EQUIVALENT AWARDS SHALL BE
SUBSTITUTED, BY THE ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE
THEREOF), (II) UPON WRITTEN NOTICE TO A PARTICIPANT, PROVIDE THAT THE
PARTICIPANT’S UNEXERCISED OPTIONS OR OTHER UNEXERCISED AWARDS SHALL BECOME
EXERCISABLE IN FULL AND WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF
SUCH REORGANIZATION EVENT UNLESS EXERCISED BY THE PARTICIPANT WITHIN A SPECIFIED
PERIOD FOLLOWING THE DATE OF SUCH NOTICE, (III) PROVIDE THAT OUTSTANDING AWARDS
SHALL BECOME REALIZABLE OR DELIVERABLE, OR RESTRICTIONS APPLICABLE TO AN AWARD
SHALL LAPSE, IN WHOLE OR IN PART PRIOR TO OR UPON SUCH REORGANIZATION EVENT,
(IV) IN THE EVENT OF A REORGANIZATION EVENT UNDER THE TERMS OF WHICH HOLDERS OF
COMMON STOCK WILL RECEIVE UPON CONSUMMATION THEREOF A CASH PAYMENT FOR EACH
SHARE SURRENDERED IN THE REORGANIZATION EVENT (THE “ACQUISITION PRICE”), MAKE OR
PROVIDE FOR A CASH PAYMENT TO A PARTICIPANT EQUAL TO (A) THE ACQUISITION PRICE
TIMES THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE PARTICIPANT’S OPTIONS
OR OTHER AWARDS (TO THE EXTENT THE EXERCISE PRICE DOES NOT EXCEED THE
ACQUISITION PRICE) MINUS (B) THE AGGREGATE EXERCISE PRICE OF ALL SUCH
OUTSTANDING OPTIONS OR OTHER AWARDS, IN EXCHANGE FOR THE TERMINATION OF SUCH
OPTIONS OR OTHER AWARDS, (V) PROVIDE THAT, IN CONNECTION WITH A LIQUIDATION OR
DISSOLUTION OF THE COMPANY, AWARDS SHALL CONVERT INTO THE RIGHT TO RECEIVE
LIQUIDATION PROCEEDS (IF APPLICABLE, NET OF THE EXERCISE PRICE THEREOF) AND
(VI) ANY COMBINATION OF THE FOREGOING.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.

 

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the

 

7

--------------------------------------------------------------------------------


 

Participant shall receive shares subject to a right of repurchase by the Company
or its successor at the Option exercise price; such repurchase right (x) shall
lapse at the same rate as the Option would have become exercisable under its
terms and (y) shall not apply to any shares subject to the Option that were
exercisable under its terms without regard to clause (ii) above.

 


(3)                                  CONSEQUENCES OF A REORGANIZATION EVENT ON
RESTRICTED STOCK AWARDS.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT OTHER
THAN A LIQUIDATION OR DISSOLUTION OF THE COMPANY, THE REPURCHASE AND OTHER
RIGHTS OF THE COMPANY UNDER EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL INURE
TO THE BENEFIT OF THE COMPANY’S SUCCESSOR AND SHALL APPLY TO THE CASH,
SECURITIES OR OTHER PROPERTY WHICH THE COMMON STOCK WAS CONVERTED INTO OR
EXCHANGED FOR PURSUANT TO SUCH REORGANIZATION EVENT IN THE SAME MANNER AND TO
THE SAME EXTENT AS THEY APPLIED TO THE COMMON STOCK SUBJECT TO SUCH RESTRICTED
STOCK AWARD.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT INVOLVING THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY, EXCEPT TO THE EXTENT SPECIFICALLY
PROVIDED TO THE CONTRARY IN THE INSTRUMENT EVIDENCING ANY RESTRICTED STOCK AWARD
OR ANY OTHER AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY, ALL RESTRICTIONS
AND CONDITIONS ON ALL RESTRICTED STOCK AWARDS THEN OUTSTANDING SHALL
AUTOMATICALLY BE DEEMED TERMINATED OR SATISFIED.

 

11.                                 General Provisions Applicable to Awards

 

(a)          Transferability of Awards.  Except as the Board may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant.  References to
a Participant, to the extent relevant in the context, shall include references
to authorized transferees.

 

(b)         Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine.  Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(c)          Board Discretion.  Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award.  The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

 

(d)         Termination of Status.  The Board shall determine the effect on an
Award of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

 

(e)          Withholding.  Each Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with an Award to such Participant.  Except as the
Board may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value;

 

8

--------------------------------------------------------------------------------


 

provided, however, that the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  Shares surrendered to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.  The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to a Participant.

 

(f)            Amendment of Award.  The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.

 

(g)         Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws,
rules or regulations.

 

(h)         Acceleration.  The Board may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

 

12.                                 Miscellaneous

 

(a)          No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company.  The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b)         No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares. 
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired

 

9

--------------------------------------------------------------------------------


 

upon such Option exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.

 

(c)          Effective Date and Term of Plan.  The Plan shall become effective
on the date on which it is adopted by the Board, but no Award may be granted
unless and until the Plan has been approved by the Company’s stockholders.  No
Awards shall be granted under the Plan after the completion of 10 years from the
earlier of (i) the date on which the Plan was adopted by the Board or (ii) the
date the Plan was approved by the Company’s stockholders, but Awards previously
granted may extend beyond that date.

 

(d)         Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time; provided that, to the extent determined
by the Board, no amendment requiring stockholder approval under any applicable
legal, regulatory or listing requirement shall become effective until such
stockholder approval is obtained.  No Award shall be made that is conditioned
upon stockholder approval of any amendment to the Plan.

 

(e)          Provisions for Foreign Participants.  The Board may modify Awards
or Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

(f)            Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.

 

10

--------------------------------------------------------------------------------

 